IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40089
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TAYARI KANYA BLUITT,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 4:94-CR-1-ALL
                          --------------------
                              June 5, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Tayari Kanya Bluitt, federal prisoner # 04655-078, appeals

from the dismissal of his “Motion to Amend Judgment and

Sentence.”     He contends that the district court erred in

construing his motion as one filed pursuant to 28 U.S.C. § 2255

and dismissing it for want of authorization to file a second such

motion.   Bluitt has also filed a motion to expedite this appeal.

     The district court did not err in construing Bluitt’s motion

as one filed under § 2255.     Bluitt’s motion sought to raise a

challenge to the validity of his sentence.     As such, it is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40089
                                  -2-

properly the subject of a § 2255 motion.     See Cox v. Warden, Fed.

Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990); United

States v. Rich, 141 F.3d 550, 551-52 (5th Cir. 1998), cert.

denied, 526 U.S. 1011 (1999).

     Because the district court properly construed Bluitt’s

motion to amend sentence as a § 2255 motion, Bluitt must obtain a

certificate of appealability (COA) before he can appeal from the

dismissal of his motion.     See 28 U.S.C. § 2253.   A COA ruling

must be made in the first instance in the district court, and the

district court should make such a ruling sua sponte if no request

is made.   See United States v. Youngblood, 116 F.3d 1113, 1114

(5th Cir. 1997); see also Fed. R. App. P. 22(b)(1).     Although the

district court did not construe Bluitt’s notice of appeal as

requesting a COA, we decline to remand this case in light of the

patent frivolity of Bluitt’s motion.     See United States v.

Alvarez,      F.3d      , (5th Cir. Apr. 14, 2000, No. 99-20883),

2000 WL 381461 at *1.     We therefore DISMISS this appeal for lack

of jurisdiction.     Bluitt’s motion to expedite this appeal is

likewise DENIED.

     APPEAL DISMISSED FOR LACK OF JURISDICTION; MOTION DENIED.